DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 12/17/2020 has been entered. Claims 1, 10 and 18 have been amended. Claims 3 and 11 were previously cancelled. Claims 1-2, 4-10, and 12-20 remain pending in the application.  

Information Disclosure Statement
The information disclosure statement filed 09/28/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. It has been placed in the application file, but the information referred to therein has not been considered. There is no translation for CN 103434239.

Claim Objections
Claim 18 is objected to because of the following informalities:  
Claim 18 should read “…attached [[ot]] to the ear….”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 12-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the fastening system". There is insufficient antecedent basis for this limitation in the claim.
Claims 12-17 are also rejected due to dependency on claim 10. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al. (Pub. No.: US 2006/0287637 A1), hereinafter Lam, in view of Kline et al. (Pub. No.: US 2010/0280481 A1), hereinafter Kline.
Regarding claim 1, Lam discloses (fig. 1, 2A-B): an absorbent article (20) 
a first waist region (36), a second waist region (38), a crotch region (37) disposed between the first and second waist regions (¶ 0041); 
a chassis (22) comprising a topsheet (24), a backsheet (26), and an absorbent core (28) disposed between the topsheet and backsheet (¶ 0043); and 
a discrete ear (42) joined to the chassis (22) (¶ 0056) and comprising: 
an outboard ear edge (see fig. 2A); 
a laminate comprising a first nonwoven (first substrate, 80) and second nonwoven (second substrate, 82) and an elastomeric material (74) sandwiched between said first (80) and second nonwovens (82) (¶ 0056), wherein the laminate further comprises a plurality of ultrasonic bonds (43, 84) (¶ 0059, ¶ 0060); and 
a first inelastic region (first void region, 76) and an elastic region (characterized by regions where elastomeric material 74 is present, ¶ 0060), wherein the ear is joined to the chassis (22) in the first inelastic region (76) at a chassis attachment bond (84) (i.e., bond 84 engages the first inelastic region, see fig. 2B, ¶ 0060) and wherein a fastening system (50) is joined to the ear at a fastener attachment bond (43) in the elastic region (i.e., bonds 43 may engage the elastomeric material 74, ¶ 0059), wherein the fastening system comprises fastening elements (engaging surface 53, ¶ 0050) disposed outboard of the outboard ear edge (see fig. 1).  
Lam does not disclose that the ear comprises a length ratio of 1.75 to 3, wherein the length ratio is a maximum length of the ear at an outboard edge of the chassis bond divided by a maximum length of the fastener attachment bond. 
Kline teaches (figs. 1 and 5) an analogous absorbent article (1) comprising a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ear disclosed by Lam such that it comprises a length ratio of 1.75 to 3 as taught by Kline. Doing so can minimize fastening dishing and buckling/flipping of the fastening member (Kline, ¶ 0077). Further, in this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).
Regarding claim 2, Lam modified with Kline teach all of the elements of the current invention as stated above in claim 1 and Lam further discloses (fig. 2A-B) that the ear further comprises a second inelastic region (second void region, 78) substantially opposed to the first inelastic region (76) (¶ 0058), and the fastening system is disposed in both the second inelastic region and the elastic region (i.e., bonds 43 that join the fastening system to the ear may engage both the second void region and the 
Regarding claim 7, Lam modified with Kline teach all of the elements of the current invention as stated above in claim 1 and Lam further discloses (fig. 2A-B) that the first nonwoven (80) and/or the second nonwoven (82) consist essentially of spunbond layers (¶ 0057). 
Regarding claim 9, Lam modified with Kline teach all of the elements of the current invention as stated above in claim 1 except for the elastic region area being 80% or less of the total ear area. While Lam does not explicitly disclose that the elastic region is about 80% or less of the total ear area, it has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elastic region area to be about 80% of the total ear area. Doing so would ensure that the ear area has an appropriate distribution of elastic to inelastic areas. 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
	
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lam modified with Kline as applied to claim 1 above, and further in view of Roe et al. (Pub. No.: US 2007/0142806 A1), hereinafter Roe.
Regarding claim 4, Lam modified with Kline teach all of the elements of the 
Roe teaches (fig. 1) an analogous absorbent article wherein the first nonwoven and/or second nonwoven comprise a basis weight of 17 gsm or less (¶ 0050).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first nonwoven and/or the second nonwoven taught by Lam modified with Kline such that they comprise a basis weight of 17 gsm or less as taught by Roe. Doing so would allow the laminate to be lightweight and therefore, more comfortable for the user.
Regarding claim 6, Lam modified with Kline and Roe teach all of the elements of the current invention as stated above in claim 4 and Roe further teaches that the first nonwoven and/or second nonwoven comprise a basis weight of 14 gsm or less (¶ 0050).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the first nonwoven and/or the second nonwoven of Lam modified with Kline and Roe such that they comprise a basis weight of 14 gsm or less as taught by Roe. Doing so would allow the laminate to be lightweight and therefore, more comfortable for the user. 
 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lam modified with Kline and Roe as applied to claim 4 above, and further in view of VanGompel et al. (Pat. No.: 6,030,373), hereinafter VanGompel.
Regarding claim 5, Lam modified with Kline and Roe teach all of the elements of 
VanGompel teaches (figs. 1 and 7-7A) an analogous absorbent article (20) wherein the fastening system (fastener 44) comprises an average load at break of 24 N or greater (i.e., the peak force required to break the bond, see Table 1, code B, average peak force is 4487 grams which is 44 N). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fastening system taught by Lam modified with Kline and Roe such that it comprises an average load at break of 24 N or greater as taught by VanGompel. Doing so would provide a fastening system that provides a sufficient capability to accommodate the stresses imposed by fastening the article on a wearer, while also accommodating other stresses and displacements caused by a moving wearer (VanGompel; col. 1, ln. 30-34). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lam modified with Kline as applied to claim 1 above, and further in view of Mansfield (Pub. No.: US 2012/0209230 A1).
Regarding claim 8, Lam modified with Kline teach all of the elements of the current invention as stated above in claim 1 except for the ear comprising an air permeability value of at least 1 m3/m2/min.
Mansfield teaches an analogous laminate ear wherein the air permeability value of the ear is at least 1 m3/m2/min (¶ 0016, ¶ 0054). 
It would have been obvious to one of ordinary skill in the art before the effective 3/m2/min as taught by Mansfield. Doing so would allow the ear to be breathable. 

Claims 10, 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lam, in view of Thomas et al. (Pub. No.: US 2015/0147539 A1), hereinafter Thomas, and further in view of Kline.
Regarding claim 10, Lam discloses (Figure 1, 2A-B) an absorbent article (20) comprising: 
a first waist region (36), a second waist region (38), a crotch region (37) disposed between the first and second waist regions (¶ 0041); 
a chassis (22) comprising a topsheet (24), a backsheet (26), and an absorbent core (28) disposed between the topsheet and backsheet (¶ 0043); and 
an ear (40, 42) joined to the chassis (22) (¶ 0056) at a chassis attachment bond (80) (¶ 0060) and comprising:
an inboard ear edge and an outboard ear edge (see fig. 2A); and
a laminate comprising a first nonwoven (first substrate, 80) and second nonwoven (second substrate, 82) and an elastomeric material (74) sandwiched between said first (80) and second nonwovens (82) (¶ 0056), wherein the laminate further comprises a plurality of ultrasonic bonds (43, 84) (¶ 0059, ¶ 0060), wherein the fastening system (50) comprises fastening elements (engaging surface 53, ¶ 0050) disposed outboard of the outboard ear edge (see fig. 1).  
Lam does not disclose that the first and second nonwoven each comprise a basis 
Thomas teaches an analogous laminate that can be used in an elastic side panel of an absorbent article (¶ 0143) comprising a first and second nonwoven that each comprise a basis weight of 17 gsm or less (¶ 0148) and each ear comprises an average load at break of 18 N or greater (Sample 4, average load at break is 3100 gram-force which is about 30N, see Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the absorbent article disclosed by Lam and incorporate the basis weight of 17 gsm or less and each ear comprising an average load at break of 18 N or greater as taught by Thomas. Doing so would ensure that the laminate is sturdy enough to undergo any pull applied by the user. 
Kline teaches (figs. 1 and 5) an analogous absorbent article (1) comprising a discrete ear (fastening member 50a also sometimes known as ears, abstract) (fastening member may be a discrete component affixed to a portion of chassis 10 along a line suggested on the left side of fig. 1, ¶ 0051) wherein the ear is bonded to the chassis at the junction line 51 (¶ 0036) that has a maximum length (LEP). The ear taught by Kline further has a fastener zone (71) that includes a fastener (70) disposed at or near its outboard edge (¶ 0052), the fastener has a maximum length (LFP) (¶ 0058) which would be equivalent to the maximum length of the fastener attachment bond as the fastener is adhered to the fastener attachment zone(¶ 0052). Further, the maximum 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ear disclosed by Lam such that it comprises a length ratio of 1.75 to 3 as taught by Kline. Doing so can minimize fastening dishing and buckling/flipping of the fastening member (Kline, ¶ 0077). Further, in this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).
Regarding claim 13, Lam modified with Thomas and Kline teach all of the elements of the current invention as stated above in claim 10 and Lam further discloses that the first and second nonwoven each consist essentially of spunbond layers (¶ 0057). Thomas further teaches that the average load at break is 22N or greater (Sample 4, average load at break is 3100 gram-force which is about 30N, see Table 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the ear taught by Lam modified with Thomas and Kline such that the average load at break is 22N or greater as taught by Thomas. Doing so would ensure that the ears are lightweight while still maintaining an adequate strength.
Regarding claim 14, Lam modified with Thomas and Kline teach all of the elements of the current invention as stated above in claim 10 and Kline further teaches that the fastening member is extensible under a load of 8.0 N of least about 60% where the percentage is calculated as the amount of extension of a reference width (WS) / the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the ear taught by Lam modified with Thomas and Kline such that it is extensible by 20 mm or more at 5N as suggested by Kline. Doing so would provide an extensible ear that can be pulled during application and use (Kline, ¶ 0003). 
Further, it has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the extension of the ear such that it is extensible by 20 mm or more at 5N as doing so would provide an extensible ear that can be pulled during application and use (Kline, ¶ 0003).
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Regarding claim 16, Lam modified with Thomas and Kline teach all of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lam modified with Thomas and Kline and incorporate the average load at break of 30 N or greater as taught by Thomas. Doing so would ensure that the ears are of adequate strength. 

Claims 12, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lam modified with Thomas and Kline as applied to claim 10 above, and further in view of Roe.
Regarding claim 12, Lam modified with Thomas and Kline teach all of the elements of the current invention as stated above in claim 10 and Thomas further teaches that the average load at break is 22N or greater (Sample 4, average load at break is 3100 gram-force which is about 30N, see Table 1). Lam modified with Thomas and Kline do not teach that the first nonwoven and the second nonwoven each comprise a basis weight of 14 gsm or less. 
Roe teaches (fig. 1) an analogous absorbent article wherein the first nonwoven and second nonwoven each comprise a basis weight of 14 gsm or less (¶ 0050).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ear taught by Lam modified with Thomas and Kline such that the average load at break is 22N or greater as taught by Thomas. Doing so would ensure that the laminate is sturdy enough to undergo any pull 
Regarding claim 15, Lam modified with Thomas and Kline teach all of the elements of the current invention as stated above in claim 10 except for the basis weigh of the first and/or second nonwoven is 12 gsm or less. 
Roe teaches an analogous absorbent article (fig. 1) in which the basis weight of the first and/or second nonwoven is 12 gsm or less (¶ 0050). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the absorbent article taught by Lam modified with Thomas and Kline and incorporate the first and/or second nonwoven that is 12 gsm or less as taught by Roe. Doing so would allow the nonwoven to be lightweight. 
Regarding claim 17, Lam modified with Thomas and Kline teach all of the elements of the current invention as stated above in claim 10 except for the basis weight of the first nonwoven is different than the basis weight of the second nonwoven. 
While Roe does not explicitly teach that the basis weights of the first nonwoven is different than the basis weight of the second nonwoven. Roe does teach that the first and/or second nonwoven can have a basis weight within a range of 10 gsm to about 40 gsm (¶ 0050). The use of the language “and/or” suggests that the basis weight of the first nonwoven can be different than the basis weight of the second nonwoven. 
. 

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lam modified with Mansfield and further modified with Kline.
Regarding claim 18, Lam discloses (Figure 1, 2A-B) an absorbent article (20) comprising: 
a first waist region (36), a second waist region (38), a crotch region (37) disposed between the first and second waist regions (¶ 0041); 
a chassis (22) comprising a topsheet (24), a backsheet (26), and an absorbent core (28) disposed between the topsheet and backsheet (¶ 0043); and 
an ear (40,42) joined to the chassis (22) (¶ 0056) at a chassis attachment bond (84) (¶ 0060) and comprising a laminate comprising a first nonwoven (first substrate, 80) and second nonwoven (second substrate, 82) and an elastomeric material (74) sandwiched between said first (80) and second nonwovens (82) (¶ 0056), wherein the laminate further comprises a plurality of ultrasonic bonds (43, 84) (¶ 0059, ¶ 0060), wherein a fastening system (50) is attached to the ear at the fastener attachment bond 43) and wherein the fastening system comprises fastening elements (engaging surface 53, ¶ 0050) disposed outboard of an outboard ear edge (see fig. 1). 
Lam does not teach that the ear comprises an Air Permeability Value of at least 3/m2/min and the length ratio of the ear is 1.75 to 3.
Mansfield teaches an analogous laminate ear wherein the air permeability value of the ear is at least 1 m3/m2/min (¶ 0016, ¶ 0054). 
Kline teaches (figs. 1 and 5) an analogous absorbent article (1) comprising a discrete ear (fastening member 50a also sometimes known as ears, abstract) (fastening member may be a discrete component affixed to a portion of chassis 10 along a line suggested on the left side of fig. 1, ¶ 0051) wherein the ear is bonded to the chassis at the junction line 51 (¶ 0036) that has a maximum length (LEP). The ear taught by Kline further has a fastener zone (71) that includes a fastener (70) disposed at or near its outboard edge (¶ 0052), the fastener has a maximum length (LFP) (¶ 0058) which would be equivalent to the maximum length of the fastener attachment bond as the fastener is adhered to the fastener attachment zone(¶ 0052). Further, the maximum length of the fastener attachment bond (LFP) lies within a range from about 35% to about 65% of the maximum length of the ear at an outboard edge of the chassis bond (LEP)  (¶ 0077). Thus, the ear comprises a length ratio of 1.5 to 2.9.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ear disclosed by Lam such that it comprises a length ratio of 1.75 to 3 as taught by Kline. Doing so can minimize fastening dishing and buckling/flipping of the fastening member (Kline, ¶ 0077). Further, in this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).
Regarding claim 19, Lam modified with Mansfield and Kline teach all of the elements of the current invention as stated above in claim 18 and Kline further teaches 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the ear taught by Lam modified with Thomas and Kline such that it is extensible by 20 mm or more at 5N as suggested by Kline. Doing so would provide an extensible ear that can be pulled during application and use (Kline, ¶ 0003). 
Further, it has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the extension of the ear such that it is extensible by 20 mm or more at 5N as doing so would provide an extensible ear that can be pulled during application and use (Kline, ¶ 0003).
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing 
Regarding claim 20, Lam modified with Mansfield and Kline teaches all of the elements of the current invention as stated above in claim 19 and Kline further teaches that the fastening member is extensible under a load of 8.0 N of least about 60% where the percentage is calculated as the amount of extension of a reference width (WS) / the unstretched width WS at zero lateral load (¶ 0057). The reference width is the width of the fastening member from inboard extensible zone extent (86) to fastener zone inboard edge (88) (see fig. 4, ¶ 0057) which can be approximated as the width P minus width M. This reference width would thus have an unstretched width of 48 mm (¶ 0094). Thus, under a load of 8.0 N, the reference width is extensible by 28.8 mm. One of ordinary skill in the art could reasonably conclude that the ear is extensible by 50 mm or more at 10 N. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the ear taught by Lam modified with Thomas and Kline such that it is extensible by 50 mm or more at 10N as suggested by Kline. Doing so would provide an extensible ear that can be pulled during application and use (Kline, ¶ 0003). 
Further, it has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the extension of the ear such that it is extensible by 50 mm or more at 10N as doing so would provide an extensible ear that can be pulled during application and 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.

Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive. Applicant argues that Kline does not teach the Length Ratio required by the claims. Applicant argues that there is no teaching or suggestion of how Kline’s fasteners are attached in the fastener zone and therefore there is no disclosure regarding the length of the fastener attachment bond. However, as discussed in the rejection above, Kline teaches a discrete ear with a fastener (70) adhered to a fastener attachment bond (¶ 0052). Kline’s fasteners are discrete elements (¶ 0052) that must be adhered to the discrete ear and thus, Kline teaches a fastener attachment bond with a maximum fastener attachment bond length (see rejection above). Applicant further argues that the length LEP is not equivalent to the ear length at the chassis attachment bond. However, Kline teaches that the ear is bonded to the chassis at the junction line (51) (¶ 0036). Thus, the length (LEP) is equivalent to the length of the ear at the chassis attachment bond (see fig. 5). Therefore, Kline teaches the Length Ratio required by the claims. Applicant has also amended to recite that the fastening elements are disposed outboard of an outboard ear edge. This limitation is disclosed by Lam as discussed above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                       
/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781